              Case 7:19-cv-08087-NSR Document 8 Filed 09/10/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 In re
                                                            19-cv-8087 (NSR)
                                                            (on motion for withdrawal of the
 TS EMPLOYMENT, INC.,
                                                            bankruptcy reference)
                  Debtor.
                                                            Chapter 11 Case No. 15-10243 (MG)


 JAMES S. FELTMAN, not individually but solely
 as chapter 11 trustee for TS Employment, Inc.,              Adv. Proc. No. 18-1649 (MG)

                  Plaintiff,

                  v.

 KOSSOFF & KOSSOFF LLP and IRWIN
 KOSSOFF,

                  Defendants.

    RESPONSE TO DEFENDANTS’ MOTION TO WITHDRAW THE REFERENCE

         Plaintiff James S. Feltman, not individually but solely as chapter 11 trustee (“Trustee” or

“Plaintiff”) for the bankruptcy estate of TS Employment, Inc. (“TSE”), files this response to the

Defendants’ Motion to Withdraw the Reference (“Motion”) (Dkt. 1) and Memorandum of Law

in Support of the Motion (Dkt. 4).

         1.      On October 5, 2018, Plaintiff, the bankruptcy trustee for TSE, filed the above-

captioned bankruptcy adversary proceeding against Kossoff & Kossoff LLP and Irwin Kossoff

(“Defendants”), TSE’s former outside accountants. The adversary complaint alleges accounting

malpractice/negligence and fraud.

         2.      On August 27, 2019, Defendants filed their Motion to withdraw the reference of

the adversary proceeding to the bankruptcy court, asserting that the reference should be

withdrawn because the adversary complaint alleges only non-core claims with respect to which
             Case 7:19-cv-08087-NSR Document 8 Filed 09/10/19 Page 2 of 3



the bankruptcy court cannot enter a final judgment, and because Defendants have made a jury

demand and the bankruptcy court cannot conduct a jury trial without all parties’ consent. The

Motion requests withdrawal “for purposes of trial on completion of discovery.” (Dkt. 1 at 1;

Dkt. 4 at 1.)

        3.      Since the filing of the adversary complaint, the bankruptcy court has considered

and ruled upon responsive pleadings, including a motion to dismiss the complaint which was

granted with leave to re-plead. In addition (as Defendants note), discovery is ongoing; on July

15, 2019, the Bankruptcy Court entered a Case Management and Scheduling Order setting

November 12, 2019 as the fact discovery cutoff and December 12, 2019 as the expert discovery

cutoff. (Dkt. 5, Ex. 3 at 1-2.)1

        4.      The Trustee does not oppose withdrawal of the reference upon completion of all

pretrial proceedings, but withdrawal of the reference at this time is premature. Courts in this

district routinely deny without prejudice or defer motions to withdraw the reference to the

bankruptcy court until a case is ready to be tried. See Lehman Bros. Holdings v. Standard Pac.

Mortg., Inc., No. 19cv4080, 2019 U.S. Dist. LEXIS 143871, at *11 (S.D.N.Y. Aug. 23, 2019)

(declining to withdraw the reference where adversary proceedings may not reach trial); In re

HHH Choices Health Plan, LLC, No. 15-11158-MEW, 2019 WL 1409712, at *3 (S.D.N.Y. Mar.

28, 2019) (denying motion to withdraw the reference filed while discovery was open without

prejudice to renewal when the bankruptcy court certifies that the case is ready to proceed to

trial); Buchwald v. Renco Grp. (In re Magnesium Corp. of Am.), No. 04 Civ. 1357, 2004 WL

1161172, at *2 (S.D.N.Y. May 24, 2004) (“courts in this District have found it appropriate to

defer withdrawing the reference until the case is trial ready”). Consistent with the practice of

1
 The parties have agreed to participate in and are preparing for non-binding mediation during October
2019; the parties have agreed to seek an extension of the fact and expert discovery deadlines for an
additional 120 days. (Dkt. 36 in Adv. Proc. 18-1649.)


                                                 2
          Case 7:19-cv-08087-NSR Document 8 Filed 09/10/19 Page 3 of 3



courts in this District, the Trustee requests the Court defer consideration of the Motion until

pretrial proceedings have concluded.

       WHEREFORE, Plaintiff respectfully requests the Court defer consideration of the

Motion until pretrial proceedings have concluded and the bankruptcy court has certified that the

adversary proceeding is ready for trial, and grant such other relief as may be just and equitable.



Dated: New York, New York                           Respectfully submitted,
       September 10, 2019
                                                    /s/ Vincent E. Lazar

                                                    Vincent E. Lazar
                                                    JENNER & BLOCK LLP
                                                    353 North Clark Street
                                                    Chicago, Illinois 60654
                                                    Tel. (312) 222-9350
                                                    Fax (312) 527-0484
                                                    vlazar@jenner.com

                                                    Richard Levin
                                                    Carl Wedoff
                                                    JENNER & BLOCK LLP
                                                    919 Third Avenue
                                                    New York, New York 10022
                                                    Tel. (212) 891-1600
                                                    Fax (212) 909-0815
                                                    rlevin@jenner.com
                                                    cwedoff@jenner.com

                                                    Attorneys for the Chapter 11 Trustee




                                                3
